Citation Nr: 0727623	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.

2.  Entitlement to a higher initial rating for lumbosacral 
spine spondylosis, degenerative disc disease, evaluated as 10 
percent disabling prior to October 21, 2004, and as 20 
percent disabling therefrom.  

3.  Entitlement to a higher initial rating for right wrist 
tendonitis, evaluated as noncompensable prior to October 21, 
2004, and as 10 percent disabling therefrom.  

4.  Entitlement to a higher initial rating for left wrist 
tendonitis, evaluated as noncompensable prior to May 9, 2005, 
and as 10 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1982 until October 
2002.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The veteran had also perfected appeals on the issues on 
entitlement to service connection for left and right knee 
patellofemoral syndrome.  These claims were ultimately 
granted in a November 2006 rating action.  Accordingly, they 
are no longer for appellate consideration. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
bilateral plantar fasciitis has been productive of complaints 
of foot pain and tingling; objectively, the veteran had full 
range of motion, without tenderness, weakness, or foot 
deformity.

2.  Prior to October 21, 2004, the veteran's lumbosacral 
spine spondylosis, degenerative disc disease, was productive 
of complaints of low back pain; objectively, the competent 
evidence shows no more than mild limitation of motion, with 
no objective findings of sensory deficit.

3.  From October 21, 2004, the competent evidence reveals 
moderate limitation of motion, with flexion to no worse than 
50 degrees.

4.  Neurologic deficit associated with the back condition has 
never been objectively identified.  

5.  The veteran's right wrist tendonitis has been productive 
of complaints of pain; objectively, the evidence reveals 
flexion to no worse than 50 degrees, with some pain but with 
no ankylosis.  

6.  The veteran's left wrist tendonitis has been productive 
of complaints of pain; objectively, the evidence reveals 
flexion to no worse than 50 degrees, with some pain but with 
no ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5276 (2006).

2.  Prior to October 21, 2004, the criteria for entitlement 
to an initial evaluation in excess of 10 percent for 
lumbosacral spine spondylosis, degenerative disc disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5010-5292, 5293, 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(as in effect from September 23, 2002, until September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2006).

3.  From October 21, 2004, the criteria for entitlement to an 
initial evaluation in excess of 20 percent for lumbosacral 
spine spondylosis, degenerative disc disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006).

4.  Prior to October 21, 2004, the criteria for entitlement 
to an initial compensable evaluation for right wrist 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5024-5215 (2006).

5.  From October 21, 2004, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for right wrist 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5024-5215 (2006).

6.  Prior to May 9, 2005, the criteria for entitlement to an 
initial compensable evaluation for right wrist tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5024-5215 (2006).

7.  From May 9, 2005, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for right wrist 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5024-5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to the disabilities at issue.  In this regard, because the 
October 2002 rating decision granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  As such, his filing of a notice of 
disagreement as to the October 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disabilities at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 


I.  Increased rating- bilateral plantar fasciitis

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his bilateral 
plantar fasciitis pursuant to Diagnostic Code 5276.
Under that Code section, a noncompensable rating is warranted 
where the evidence shows mild flat foot; symptoms relieved by 
built-up shoe or arch support.  In order to be entitled to 
the next-higher 10 percent evaluation, the evidence must 
demonstrate moderate flat foot; weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Additionally, when evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, VA examination in October 2004 showed 
noncavus or pes planus.  There was no tenderness with 
compression of the forefoot or heel, and the veteran had full 
range of motion on dorsiflexion and plantar flexion of both 
feet.  There was no painful motion, even with repetition.  
There was also no instability, weakness, or tenderness of 
either foot.  The veteran had a normal gait, and there were 
no callosities or abnormal shoe wear.  The veteran had normal 
posture upon standing, squatting, supination, and pronation.  
His posture was also normal when rising on his toes and 
heels.  No hammertoes, higher arch, claw foot or other foot 
deformities were present.  Bilateral plantar fasciitis was 
diagnosed, but the examiner stated that the disability had no 
effect on the veteran's activities of daily living or upon 
his occupation.  

In addition to the VA examination detailed above, an undated 
treatment record from Eglin Air Force Base reflected 
complaints of heel pain with prolonged standing.  
Objectively, the feet were nontender to palpation.  An 
assessment of questionable left heel spur was rendered.  The 
veteran was referred to podiatry for possible orthotic use.  

Most recently, a December 2006 VA examination revealed the 
veteran's complaints of numbness and tingling at the bottom 
of the feet.  Objectively, gait and posture were within 
normal limits, and examination of the feet did not reveal any 
sensory deficit.  There was no tenderness in the feet, either 
in the calcaneous or other pressure point areas such as the 
metatarsophalangeal joint.  The veteran had 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion, which 
represents full range of motion, as indicated in 38 C.F.R. 
§ 4.71, Plate I.

In light of the objective findings as detailed above, the 
Board finds no support for a compensable rating for the 
veteran's bilateral plantar fasciitis under Diagnostic Code 
5276, even when considering additional functional limitation 
under DeLuca.  Indeed, there is no objective evidence of foot 
pain or tenderness.  Moreover, there is no showing of a 
weight-bearing line over or medial to great toe, or inward 
bowing of the tendo achillis.  Finally, the evidence fails to 
demonstrate additional limitation of function due to factors 
such as pain and weakness.  To the contrary, it was noted 
that the veteran's range of foot motion did not worsen with 
repetition.  Moreover, the VA examiner in October 2004 
expressly stated that there was no weakness of the feet.

The Board further finds that there are no alternate 
Diagnostic Codes under which the veteran could achieve an 
increased evaluation for his bilateral plantar fasciitis.  
For example, there is no evidence of claw foot or hammertoes, 
precluding evaluation under Diagnostic Codes 5278 and 5282, 
respectively.  Furthermore, the evidence of record fails to 
reveal moderate foot injury such as to warrant a 10 percent 
rating under Diagnostic Code 5284.  There are no other 
relevant Diagnostic Codes for consideration. 

In conclusion, the evidence throughout the entire rating 
period on appeal fails to support a compensable evaluation 
for the veteran's bilateral plantar fasciitis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased rating- lumbar spine

From November 1, 2002, until October 21, 2004, the veteran is 
assigned a 10 percent evaluation for his lumbosacral spine 
spondylosis, degenerative disc disease.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

The veteran's lumbar spine disability was initially evaluated 
pursuant to Diagnostic Code 5010.  Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2006).  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion of the affected joint.  

Under the rating schedule as then in effect, limitation of 
lumbar motion is addressed under Diagnostic Code 5292.  A 10 
percent rating applies for slight limitation of motion.  In 
order to be entitled to the next-higher 20 percent 
evaluation, the evidence must demonstrate moderate limitation 
of motion.  Moreover, when evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

While there are no records of treatment for a lumbar spine 
disability during the period prior to September 23, 2002, the 
Board finds that private clinical reports dated in September 
2002 and October 2002 shed light on the veteran's disability 
picture during this time.  Such evidence reveals complaints 
of low back pain, worsened with increased activity.  In the 
September 2002 report, the veteran rated his pain as a 4 out 
of 10, and in the October 2002 report he rated the pain as 2 
out of 10 in intensity.  The veteran reported moderate 
impairment.  There was tenderness over the L4-5 and L5-S1 
facets, which was worse with extension, rotation, and lateral 
bending.  There was no sensory deficit.  It was noted that 
medial branch blocks had provided the veteran much relief.

The October 2002 treatment report indicated that the 
veteran's functional impairment was mild.  Objectively, there 
was minimal to no tenderness over the lumbar facets.  The 
veteran had full range of motion and no sensory deficits.  
Strength was 5/5 in the quadriceps femoris, hamstrings, 
tibialis anterior, exterior hallucis longus, and gastroc 
soleus.  

The above findings do not warrant assignment of the next-
higher 20 percent evaluation under Diagnostic Code 5292, even 
when considering additional functional limitation due to 
factors such as pain and weakness.  Indeed, while 
acknowledging the complaints of moderate pain raised in 
September 2002, the overall objective findings indicate a 
disability picture most nearly approximating mild disability.  
For example, the veteran had full range of motion and 5/5 
muscle strength.

The Board has also considered whether any alternate 
Diagnostic Codes could afford a higher evaluation for the 
service-connected low back disability during the period in 
question.  In this regard, a 20 percent rating under 
Diagnostic Code 5293, as then in effect, is warranted where 
the evidence reveals moderate recurring attacks of 
intervertebral disc syndrome.  Here, however, the October 
2002 private treatment record indicated that the veteran had 
no sensory symptomatology.  Thus, a 20 percent rating under 
the old version of Diagnostic Code 5293 is not for 
application. 

Under Diagnostic Code 5295, a 20 percent evaluation applies 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Again, such symptomatology has not been 
demonstrated during the period in question, based on the 
objective evidence as detailed above.

There are no other relevant Diagnostic Codes to consider.  
For example, as the evidence fails to indicate vertebral 
fracture, evaluation under Diagnostic Code 5285 is not 
appropriate.  Similarly, as the evidence fails to show lumbar 
ankylosis, Diagnostic Codes 5286 and 5289 are not applicable. 

In sum, there is no basis for an evaluation in excess of 10 
percent for the veteran's 
lumbosacral spine spondylosis, degenerative disc disease, 
prior to September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 2 weeks but less than 4 weeks during a 
previous 12-month period.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
lumbosacral spine spondylosis, degenerative disc disease.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  

Aside from the two private clinical records detailed 
previously, there are no reports of treatment referable to 
the lumbar spine between September 23, 2002, and September 
26, 2003.  For the reasons previously explained, those 
private treatment reports are found to indicate no more than 
mild limitation of lumbar motion, taking into account 
additional functional limitation due to pain.  Thus, a 10 
percent rating for orthopedic manifestations of the veteran's 
low back disability is for application.  As discussed 
earlier, no other Diagnostic Codes provide a basis for a 
rating in excess of this amount.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  However, because the 
treatment records during the period in question clearly 
indicate normal sensory findings, a compensable evaluation 
for neurologic manifestations is not for application.  
Accordingly, no evaluation for neurologic manifestations of 
the veteran's lumbar spondyosis, degenerative disc disease, 
is assigned here.

Typically, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
instructs the rater to combine the separate orthopedic 
manifestation and neurologic manifestation ratings under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  However, in the present case, no neurologic 
rating is appropriate.  In essence, then, there is nothing to 
combine, and the veteran's 10 percent evaluation for 
limitation of lumbar motion remains in effect during the 
period in question.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006)).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrants a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

The evidence of record from September 23, 2003, onward 
includes an October 2004 VA examination.  The findings shown 
at that time served as the basis for increasing the veteran's 
disability evaluation from 10 to 20 percent.  The question 
for consideration is whether the veteran is entitled to a 
higher evaluation than 20 percent from October 21, 2004.  

At the October 2004 VA examination, the veteran complained of 
chronic and constant back pain that radiates down the backs 
of his legs to his knees.  He rated his pain as a 5 out of 10 
in intensity, increasing to 10 out of 10 with activity.  He 
also endorsed occasional numbness in the backs of his thighs.  
Objectively, the veteran had lumbar flexion to 60 degrees, 
with pain beginning at 50 degrees.  The pain increased with 
repetitive motion.  There was no lack of endurance, weakness, 
or fatigue with repetitive motion.  He could extend and 
laterally flex his lumbar spine to 20 degrees, with pain 
beginning at 12 degrees.  He had full rotation to 80 degrees.  

Upon subsequent VA examination in December 2006, the veteran 
had forward flexion of the lumbar spine to 50 degrees, with 
pain.  There was no appreciable increase in stiffness with 
repetitive motion.  He could walk on his tiptoes and heels 
without difficulty.  The veteran's gait and posture were 
within normal limits.  

The above findings are not found to indicate a disability 
picture most nearly approximated by the next-higher 40 
percent evaluation under the general rating formula, even 
considering additional functional limitation due to pain and 
weakness.  Indeed, the veteran could walk on his heels and 
toes, and tandem walk, without difficulty.  Moreover, the VA 
examiner in October 2004 noted that the veteran's low back 
disability had no effect on his activities of daily living, 
and only a mild effect on his occupation.  At that tine, the 
veteran denied use of a cane, back brace, crutches or a 
walker.  Subsequent VA examination in December 2006 did not 
indicate any use of assistive devices for ambulation.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  On VA examination in December 
2006, the examiner made no reference to any neurologic 
finding that he attributed to the low back disability.  He 
noted that straight leg raising on the left caused back pain, 
but no radicular pain in the lower extremities.  Muscle 
strength in the lower extremities was 5/5 and sensation to 
light touch and pinprick was normal in both extremities.  The 
examiner made no reference to any neurologic disability 
flowing from the low back.  As such, a separate rating for 
neurologic disability associated with the low back is not in 
order.

In conclusion, prior to October 21, 2004, there is no basis 
for a rating in excess of 10 percent for the veteran's low 
back disability.  From October 21, 2004, there is no basis 
for a rating in excess of 20 percent.  Moreover, separate a 
separate neurologic rating is not justified during these 
periods.  In reaching these conclusions, the benefit of the 
doubt doctrine has been considered, but the preponderance of 
the evidence is against the claims for increased ratings.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
III.  Increased rating- right wrist

The veteran is claiming entitlement to an increased rating 
for right wrist tendonitis. 
The Board observes that the diagnostic criteria concerning 
the wrists distinguish between major and minor extremities.  
For the sake of clarity, it is noted that the December 2006 
VA examination shows the veteran to be right-handed.  As 
such, the criteria pertinent to the major extremity are for 
consideration in the analysis that follows.

From November 1, 2002, until October 21, 2004, the veteran is 
assigned a noncompensable evaluation for his right wrist 
tendonitis pursuant to Diagnostic Code 5024.  A note in the 
rating schedule instructs that the diseases listed under 
Diagnostic Codes 5013-5024 are to be evaluated on the basis 
of limitation of motion of affected parts, as arthritis, 
degenerative, except gout, which is to be rated under 
Diagnostic Code 5002.  

Limitation of wrist motion is addressed under Diagnostic Code 
5215.  That Diagnostic Code provides a 10 percent rating 
where the evidence shows palmar flexion limited in line with 
forearm, for either the major or minor extremity.  Moreover, 
when evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Treatment reports from Eglin Air Force Base dated in 2003 
reflect complaints of wrist pain, primarily involving the 
dorsum of the wrist.  A January 2003 treatment report 
revealed that the veteran had full flexion and extension of 
the right wrist.  He also had full radial and ulnar deviation 
of the right wrist.  There was no tenderness to palpation of 
the wrist.  There was some pain with stretching of the wrist, 
and pain with passive forced flexion over the dorsal capsule 
area.  His pain was rated as a 2 out of 10 in intensity.  A 
subsequent April 2003 treatment report indicated some 
limitation of motion of the right wrist, as well as 
complaints of pain with medium-heavy tasks such as opening 
heavy metal doors at work, or gardening.  Right wrist flexion 
was to 50 degrees.  

Even considering additional functional limitation due to 
factors such as pain and weakness, the Board does not find 
that the veteran's disability picture during the period in 
question, as detailed above, most nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 5215.  
Indeed, despite the findings of pain, the veteran's right 
wrist disability is not comparable to palmar flexion limited 
in line with forearm.  

The Board has also considered whether any alternate 
Diagnostic Codes might afford an increased rating here.  
However, Diagnostic Code 5214, pertaining to ankylosis, is 
not applicable here.  Indeed, the objective evidence fails to 
establish ankylosis.  There are no other relevant Diagnostic 
Codes for consideration.

In sum, there is no basis for a compensable rating for the 
veteran's service-connected right wrist disability prior to 
October 21, 2004.

Effective October 21, 2004, a 10 percent evaluation is in 
effect for the veteran's right wrist tendonitis.  That 10 
percent rating represents the maximum available benefit under 
that Code section.  As such, an increased rating is not 
possible under Diagnostic Code 5215.  

The Board has considered whether any alternate Diagnostic 
Codes could enable assignment of a higher rating during the 
period in question.  In this regard, it is noted that under 
Diagnostic Code 5214, for ankylosis of the wrist, a 30 
percent evaluation is warranted where the evidence shows 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.

VA examination in December 2006 reveals complaints of 
intermittent wrist pain, usually four to five times per day.  
Such pain had an aching quality and could last anywhere from 
two hours to two days, depending on the level of activity 
involved.  His pain was aggravated by movements such as 
turning a screwdriver, rolling his wrist over, pushing on 
doors, and using a mouse.  He took Motrin a few times per 
month to control his wrist pain.  He tried braces, which 
worsened his symptoms.  

Objectively, the December 2006 VA examination revealed right 
wrist dorsiflexion to 60 degrees, palmar flexion to 75 
degrees, ulnar deviation to 25 degrees with pain, and radial 
deviation to 25 degrees with pain.  The veteran was very 
hesitant to relax his wrist for examination.  

Despite the complaints and findings of pain, the above 
evidence does not demonstrate a disability picture compatible 
with favorable ankylosis such as to warrant an increased 
rating under Diagnostic Code 5214.  Moreover, there are no 
other relevant Diagnostic Codes to consider.  

In conclusion, the evidence does not support assignment of a 
compensable evaluation for right wrist tendonitis prior to 
October 21, 2004, and does not support a rating in excess of 
10 percent therefrom.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Increased rating- left wrist

The veteran is claiming entitlement to an increased rating 
for left wrist tendonitis. 
The Board observes that the diagnostic criteria concerning 
the wrists distinguish between major and minor extremities.  
For the sake of clarity, it is noted that the December 2006 
VA examination shows the veteran to be right-handed.  As 
such, the criteria pertinent to the minor extremity are for 
consideration in the analysis that follows.

From November 1, 2002, until May 9, 2005, the veteran is 
assigned a noncompensable evaluation for his left wrist 
tendonitis pursuant to Diagnostic Code 5024.  A note in the 
rating schedule instructs that the diseases listed under 
Diagnostic Codes 5013-5024 are to be evaluated on the basis 
of limitation of motion of affected parts, as arthritis, 
degenerative, except gout, which is to be rated under 
Diagnostic Code 5002.  

Limitation of wrist motion is addressed under Diagnostic Code 
5215.  That Diagnostic Code provides a 10 percent rating 
where the evidence shows palmar flexion limited in line with 
forearm, for either the major or minor extremity.  Moreover, 
when evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Treatment reports from Eglin Air Force Base dated in 2003 
reflect complaints of wrist pain, primarily involving the 
dorsum of the wrist.  A January 2003 treatment report 
revealed that the veteran had full flexion and extension of 
the left wrist.  He also had full radial and ulnar deviation 
of the left wrist.  There was no tenderness to palpation of 
the wrist.  There was some pain with stretching of the wrist, 
and pain with passive forced flexion over the dorsal capsule 
area.  His pain was rated as a 2 out of 10 in intensity.  A 
subsequent April 2003 treatment report indicated some 
limitation of motion of the left wrist, as well as complaints 
of pain with medium-heavy tasks such as opening heavy metal 
doors at work, or gardening.  Left wrist flexion was to 60 
degrees.  

Even considering additional functional limitation due to 
factors such as pain and weakness, the Board does not find 
that the veteran's disability picture during the period in 
question, as detailed above, most nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 5215.  
Indeed, despite the findings of pain, the veteran's left 
wrist disability is not comparable to palmar flexion limited 
in line with forearm.  

The Board has also considered whether any alternate 
Diagnostic Codes might afford an increased rating here.  
However, Diagnostic Code 5214, pertaining to ankylosis, is 
not applicable here.  Indeed, the objective evidence fails to 
establish ankylosis.  There are no other relevant Diagnostic 
Codes for consideration.

In sum, there is no basis for a compensable rating for the 
veteran's service-connected left wrist disability prior to 
May 9, 2005.

Effective May 9, 2005, a 10 percent evaluation is in effect 
for the veteran's left wrist tendonitis.  That 10 percent 
rating represents the maximum available benefit under that 
Code section.  As such, an increased rating is not possible 
under Diagnostic Code 5215.  

The Board has considered whether any alternate Diagnostic 
Codes could enable assignment of a higher rating during the 
period in question.  In this regard, it is noted that under 
Diagnostic Code 5214, for ankylosis of the wrist, a 30 
percent evaluation is warranted where the evidence shows 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.

A May 2005 treatment record from Eglin Air Force Base 
indicated complaints of left wrist pain.  The veteran denied 
any paresthesia and weakness, but reported that it was 
painful to grip things.  Once aggravated, his left wrist pain 
could hurt for days.  Objectively, he had full range of 
motion of the left wrist, though there was a slight amount of 
pain associated with movement.  His muscle strength was 5/5 
in all fingers and wrists in flexion and extension.  

VA examination in December 2006 reveals complaints of 
intermittent wrist pain, usually four to five times per day.  
Such pain had an aching quality and could last anywhere from 
two hours to two days, depending on the level of activity 
involved.  His pain was aggravated by movements such as 
turning a screwdriver, rolling his wrist over, pushing on 
doors, and using a mouse.  He took Motrin a few times per 
month to control his wrist pain.  He tried braces, which 
worsened his symptoms.  

Objectively, the December 2006 VA examination revealed left 
wrist dorsiflexion to 50 degrees, palmar flexion to 75 
degrees, ulnar deviation to 45 degrees with pain, and radial 
deviation to 25 degrees with pain.  The veteran was very 
hesitant to relax his wrist for examination.  

Despite the complaints and findings of pain, the above 
evidence does not demonstrate a disability picture compatible 
with favorable ankylosis such as to warrant an increased 
rating under Diagnostic Code 5214.  Moreover, there are no 
other relevant Diagnostic Codes to consider.  

In conclusion, the evidence does not support assignment of a 
compensable evaluation for left wrist tendonitis prior to May 
9, 2005, and does not support a rating in excess of 10 
percent therefrom.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
plantar fasciitis is denied.

Entitlement to a higher initial rating for lumbosacral spine 
spondylosis, degenerative disc disease, evaluated as 10 
percent disabling prior to October 21, 2004, and as 20 
percent disabling therefrom, is denied.

Entitlement to a higher initial rating for right wrist 
tendonitis, evaluated as noncompensable prior to October 21, 
2004, and as 10 percent disabling therefrom, is denied.

Entitlement to a higher initial rating for left wrist 
tendonitis, evaluated as noncompensable prior to May 9, 2005, 
and as 10 percent disabling therefrom, is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


